

117 HRES 60 IH: Expressing the sense of the House of Representatives that January 22, 2021, be formally acknowledged as “National Sanctity of Life Day”.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 60IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Norman (for himself, Mr. Aderholt, Mr. Lamborn, Mr. Rogers of Alabama, Mr. Mooney, Mr. Budd, Mr. Murphy of North Carolina, Mr. Banks, Mr. LaMalfa, Mr. Babin, Mr. Gibbs, Mrs. Harshbarger, Mr. Timmons, Mr. Duncan, Mr. Jordan, Mr. Hice of Georgia, Mr. Biggs, Mr. Good of Virginia, Mr. Gaetz, Mrs. Miller of Illinois, Mrs. Boebert, Mr. Austin Scott of Georgia, Mr. Smith of Nebraska, Mr. Joyce of Pennsylvania, Mr. Luetkemeyer, Mr. Moore of Alabama, Mr. Rose, Mr. Weber of Texas, Mr. Mullin, Mr. Johnson of Ohio, Mr. LaTurner, Mr. Grothman, Mr. Harris, Mr. Allen, Mrs. Hartzler, Mr. Carl, Mr. Rogers of Kentucky, Mr. Mann, Mr. Rosendale, Mr. Estes, Mr. Sessions, Mr. Rutherford, Mr. Palazzo, Mr. Wilson of South Carolina, Mr. Wenstrup, Mr. Latta, and Ms. Herrell) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that January 22, 2021, be formally acknowledged as National Sanctity of Life Day.Whereas the dignity of every human life, both born and unborn, must be protected as reflected in our Nation’s core founding principles, Life, Liberty, and the Pursuit of Happiness;Whereas Congress must continue to morally object to the establishment of Roe v. Wade on January 22, 1973, and mourns the over 60,000,000 lives lost since the legalization of abortion in the United States; andWhereas 70 percent of Americans, including nearly half who identify as pro-choice, want significant restrictions on abortion: Now, therefore, be itThat the House of Representatives—(1)recognizes the heroic work of pregnancy care centers in our communities in their endeavors to support mothers as they choose life, and the child after they are born;(2)supports the designation of National Sanctity of Life Day; and(3)reaffirms the commitment to safeguard the precious gift of life at every stage, from conception to natural death.